OPINION — AG — (1) "ASSOCIATE BOARD" USED UNDER 59 O.S. 1980 Supp., 45.28 [59-45.28] MEANS THE LANDSCAPE ARCHITECT BOARD AS NO CONTRARY INTENT IS APPARENT FROM THE PROVISIONS FOUND UNDER 59 O.S. 1980 Supp., 45.26 [59-45.26] ET SEQ. (2) EXCEPT WHERE THE PRACTICE OF LANDSCAPE ARCHITECTURE IS INCIDENTAL TO THE PRACTICE OF ARCHITECTURE, 59 O.S. 1980 Supp., 54.26 [59-54.26] DOES NOT MANDATE THE STATE BOARD OF ARCHITECTS TO ASSIST THE STATE BOARD OF LANDSCAPE ARCHITECTURE TO REGULATE AND ENFORCE THE PROVISIONS GOVERNING LANDSCAPE ARCHITECTS. CITE: 59 O.S. 1971 45.1 [59-45.1], 25 O.S. 1971 2 [25-2] (RONALD LEE JOHNSON)